Citation Nr: 1723867	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a cognitive disorder (claimed as memory disorder and dyslexia).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1975 to October 1977.  He had subsequent service with the United States Navy Reserve and the Army National Guard, including a period active duty for training from May 1 to May 14, 2004 and active duty from June 7 to June 24, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board remanded the appeal in January 2014 and August 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the August 2016 remand, the AOJ was unable to contact the Veteran to schedule him for a VA examination necessary to decide his appeal.  He has since indicated his willingness to report for an examination.  See May 2017 Appellate Brief.  Such examination should therefore be scheduled on remand, and updated records secured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain any outstanding private treatment records, to include updated records from the Mayo Clinic.

3.  Then schedule the Veteran for a VA examination(s) to address the nature and etiology of any current psychiatric, sleep and/or cognitive disorders, to include memory disorder and dyslexia.  Copies of all pertinent records should be made available to the examiner for review.  Any medically indicated tests should be performed.

Based upon the examination results and a review of the claims folder, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50 percent or more probability) that any currently diagnosed psychiatric disorder was present during or is related to his active service, to include the June 2004 anthrax and/or typhoid vaccines or his report of depression in September 2001?

b)  Does the Veteran have a current sleep and/or cognitive disorder, including memory disorder or dyslexia, and if so, is it at least as likely as not (a 50 percent or more probability) that his current sleep and/or cognitive disorder was present during or is related to active service, to include the June 2004 anthrax and/or typhoid vaccines or his report of sleep problems in January 2004?

The examiner(s) should provide carefully explained rationales for each of the opinions with discussion, as appropriate, of the evidence of record, including that mentioned above.  The examiner should specifically discuss the effect, if any, of the Veteran's in-service anthrax and typhoid vaccines on any current psychiatric, sleep or cognitive disorders.

3.  Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




